Title: From James Madison to Edmund Pendleton, 22 April 1787
From: Madison, James
To: Pendleton, Edmund


My dear Sir
New York April 22. 1787
The period since my last has afforded such scanty materials for a letter that I have postponed it, till I have now to thank you for yours of 7th. inst: which came to hand two days ago. I always feel pleasure in hearing from you, but particularly when my concern for your doubtful health is relieved by such an evidence in its favor. At the same time I must repeat my wishes to forego this pleasure, whenever it may interfere with the attention which you owe to your ease, your business, or your other friends.
I do not learn that any symptoms yet appear of a return of the insurgent spirit in Massts. On the contrary it is said that the malcontents are trying their strength in a more regular form. This is the crisis of their elections, and if they can muster sufficient numbers, their wicked measures are to be sheltered under the forms of the Constitution. How far their influence may predominate in the current appointments is uncertain, but it is pretty certain that a great change in the rulers of that State is taking place; and that a paper emission, if nothing worse is strongly apprehended. Governor Bowdoin is already displaced in favor of Mr. Hancock, whose acknowledged merits are not a little tainted by a dishonorable obsequiousness to popular follies. A great change has also taken place in the Senate, and a still greater is prognosticated in the other branch of the Legislature.
We are flattered with the prospect of a pretty full and very respectable meeting in next month. All the States have made appointments except Connecticut Maryland & Rd. Island. The last has refused. Maryland will certainly concur. The temper of Connecticut is equivocal. The turn of her elections which are now going on, is said to be rather unpropitious. The absences of one or two States however will not materially affect the deliberations of the Convention. Disagreement in opinion among those present is much more likely to embarrass us. The nearer the crisis approaches, the more I tremble for the issue. The necessity of gaining the concurrence of the Convention in some system that will answer the purpose, the subsequent approbation of Congress, and the final sanction of the States, presents a series of chances, which would inspire despair in any case where the alternative was less formidable. The difficulty too is not a little increased by the necessity which will be produced by encroachments on the State Constitutions, of obtaining not merely the assent of the Legislatures, but the ratification of the people themselves. Indeed if such encroachments could be avoided, a higher Sanction than the Legislative authority would be necessary to render the laws of the Confederacy paramount to the Acts of its members.
I inclose a late Act of Congress which will shew you the light in which they view and inculcate a compliance with the Treaty of peace. We were not unaware of the bitterness of the pill to many of our Countrymen, but national considerations overruled that objection. An investigation of the subject had proved that the violations on our part were not only most numerous and important, but were of earliest date. And the assurances on the other part are explicit that a reparation of our wrongful measures shall be followed by an immediate and faithful execution of the Treaty by Great Britain.
Congress are at present deliberating on the most proper plan for disposing of the Western lands, and providing a criminal and civil administration for the Western settlements beyond the Ohio. The latter subject involves great difficulties. On the former also opinions are various. Between 6 & 700,000 acres have been surveyed in Townships & are to be sold as soon as they shall be duly advertised. The sale was at first to have been distributed throughout the States. This plan is now exchanged for the opposite extreme. The sale is to be made where Congs. sit. Unquestionably reference ought to have been had in fixing on the place, either to the Center of the Union or to the proximity of the premises. In providing for the unsurveyed lands, the difficulty arises from the Eastern attachmt. to townships, & the Southern to indiscriminate locations. A Copper Coinage was agreed on yesterday to the amount of upwards of two hundred thousand dollars. 15 PerCt. is [to] be drawn into the federal Treasury from this operation.
Our affair with Spain is on a very delicate footing. It is not easy to say what precise steps would be most proper to be taken on our side, and extremely difficult to say what will be actually taken. Many circumstances threaten an Indian war, but the certainty of it is not established. A British officer was lately here from Canada, as has been propagated, but not on a mission to Congress. His business was unknown, if he had any that was important.
I am extremely concerned though not much surprised at the danger of a paper emission in Virginia. If Mr. H. shd. erect the standard he will certainly be joined by sufficient force to accomplish it. Remorse and shame are but too feeble restraints on interested individuals, agst. unjust measures, and are rarely felt at all by interested multitudes. Wishing you all happiness I remain, Dear Sir Your affect. humble servant
Js. Madison Jr.
